DISMISS; Opinion Filed February 27, 2014.




                                        S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01691-CV

DAVID W. BARNETT, M.D., INDIVIDUALLY AND D/B/A TEXAS NEUROSURGERY,
                               Appellant
                                  V.
         JAMES TIMOTHY EDGE AND MAI LYNETT EDGE, Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-04671-A

                             MEMORANDUM OPINION
                         Before Justices Lang-Miers, Myers, and Lewis
                                   Opinion by Justice Myers


       By motion filed February 18, 2014, appellant states the dispute at issue in this appeal has

been resolved and moves to dismiss the appeal.     We grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1).




131691F.P05
                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DAVID W. BARNETT, M.D.,                             On Appeal from the 14th Judicial District
INDIVIDUALLY AND D/B/A TEXAS                        Court, Dallas County, Texas
NEUROSURGERY, Appellant                             Trial Court Cause No. DC-13-04671-A.
                                                    Opinion delivered by Justice Myers.
No. 05-13-01691-CV        V.                        Justices Lang-Miers and Lewis participating.

JAMES TIMOTHY EDGE AND MAI
LYNETT EDGE, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       Subject to any agreement between the parties, we ORDER that appellees James Timothy
Edge and Mai Lynett Edge recover their costs, if any, of this appeal from appellant David W.
Barnett, M.D., Individually and d/b/a Texas Neurosurgery.


Judgment entered this 27th day of February, 2014.




                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE




                                             –2–